     Case 1:19-cv-00062-PJG ECF No. 1 filed 01/25/19 PageID.1 Page 1 of 16



                   UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF MICHIGAN
                 _____________________________________

REBECCA WOLCOTT
on behalf of herself and other persons
similarly situated, known and unknown;

                 Plaintiff,
                                                  Case No.__________
                                                  Hon._____________

v.

AIDING HEARTS LLC; and
LISA HERRGUTH;
jointly and severally.

                 Defendants.

_____________________________________________________________/
John Philo (P52721)
Tony Paris (P71525)
MAURICE & JANE SUGAR LAW CENTER
FOR ECONOMIC & SOCIAL JUSTICE
4605 Cass Avenue, Second Floor
Detroit, Michigan 48201
313-993-4505/Fax: 313-887-8470
jphilo@sugarlaw.org
tparis@sugarlaw.org
Attorneys for Plaintiff
_____________________________________________________________/

                            COMPLAINT
                     AND DEMAND FOR JURY TRIAL


      NOW COMES Plaintiff REBECCA WOLCOTT on behalf of herself and

similarly situated persons, known and unknown, by and through her attorneys the
     Case 1:19-cv-00062-PJG ECF No. 1 filed 01/25/19 PageID.2 Page 2 of 16



MAURICE & JANE SUGAR LAW CENTER FOR ECONOMIC & SOCIAL

JUSTICE and for her Complaint, does hereby allege as follows:

                     I. NATURE OF PLAINTIFFS’ CLAIMS

      1.     This lawsuit arises under The Fair Labor Standards Act, 29 U.S.C §201

et. seq. (“FLSA”) and the Michigan Minimum Wage Law of 1964, MCL 408.381

et. seq. (“MMWL”) for Defendants’ failure to pay minimum wage and overtime

wages to the Plaintiff and other similarly situated employees. Defendants’ unlawful

compensation practices have denied Plaintiff and similarly situated persons their

earned wages.

                        II. JURISDICTION AND VENUE

      2.     This court has jurisdiction over the subject matter of this case pursuant

to 28 U.S.C § 1331 and 29 U.S.C § 216(b).

      3.      This court also has supplemental jurisdiction over state law claims

pursuant to 28 U.S.C §1367. The pendant state claims are part of the same case or

controversy and do not predominate or raise novel or complex issues

      4.     Venue is proper pursuant to 28 U.S.C §1391, since all Defendants

reside in or are located within this District and the events giving rise to this actions

occurred in this District.

                                    III. PARTIES

      5.     Plaintiff REBECCA WOLCOTT resides in the City of Rochester Hills


                                           2
     Case 1:19-cv-00062-PJG ECF No. 1 filed 01/25/19 PageID.3 Page 3 of 16



in Oakland County, Michigan and is a citizen of the United States. In 2018, Plaintiff

REBECCA WOLCOTT worked at AIDING HEARTS LLC in Bath, Michigan.

      6.     Defendant AIDING HEARTS LLC (“AIDING HEARTS”) is and was

at all times material hereto, a body corporate incorporated and registered under the

laws of the State of Michigan. The Defendant AIDING HEARTS maintains its

headquarters in the Township of Bath in Clinton County, Michigan.

      7.     Defendant LISA HERRGUTH is a resident of the Township of Bath in

Clinton County, Michigan and, at all times material hereto, was an owner, officer,

and/or manager of the Defendant AIDING HEARTS.

                    IV. COMMON ALLEGATIONS OF FACT

      8.     The Defendant AIDING HEARTS is, and was engaged in the business

of providing in-home care to clients.

      9.     In the spring and summer of 2018, Plaintiff REBECCA WOLCOTT

was employed by the Defendants as a home health aide.

      10.    When the Plaintiff REBECCA WOLCOTT began working with the

Defendants she was told that she would be paid $10.00 per hour for all work and

Plaintiff agreed to be hired at that rate.

      11.    As a home health aide, Plaintiff RECECCA WOLCOTT and similarly

situated persons were required to travel to clients’ homes throughout the day to

provide in-home care.


                                             3
    Case 1:19-cv-00062-PJG ECF No. 1 filed 01/25/19 PageID.4 Page 4 of 16



      12.    The Defendant LISA HERRGUTH were at all times material hereto, an

owner, officer, manager, and/or employee of the Defendant AIDING HEARTS.

      13.    The Defendant LISA HERRGUTH exercises significant control over

the operations of the Defendant AIDING HEARTS. She had and has supervisory

duties, participates in and/or sets employee policies, and, at all times, acted in the

interest of the Defendant AIDING HEARTS in relation to the Plaintiff REBECCA

WOLCOTT and similarly situated persons.

      14.    Each of the Defendants were individually, jointly, and/or alternatively

an employer of the Plaintiff REBECCA WOLCOTT and similarly situated persons.

      15.    Defendants operated as a single enterprise or alternatively, some

combination of these Defendants operated as a single enterprise.

      16.    At all times, federal and Michigan laws required that the Defendants

compensate the Plaintiff REBECCA WOLCOTT and similarly situated persons at

wage rates in amounts that met or exceeded the minimum wage rate.

      17.    Under the Fair Labor Standards Act, the federal minimum wage rate is

$7.25 per hour.

      18.    Under The Michigan Workforce Opportunity Wage Act, the state

minimum wage rate is $9.25 per hour.




                                          4
    Case 1:19-cv-00062-PJG ECF No. 1 filed 01/25/19 PageID.5 Page 5 of 16



      19.    Defendants failed to pay Plaintiff REBECCA WOLCOTT and

similarly situated persons, for all hours worked and regularly paid her less than the

amount of wages she earned.

      20.    During and after her employment with the Defendants, Plaintiff

REBECCA WOLCOTT requested that she be paid for all hours worked.

      21.    Despite her requests, the Defendants refused to compensate Plaintiff

REBECCA WOLCOTT for all hours worked.

      22.    Throughout the time of her employment, the Defendants failed to

maintain proper records of their employees’ work time and had a policy or practice,

which applied to all employees, of not investigating disputed hours and not paying

employees’ for those hours.

      23.    As a result of not paying employees’ for all hours worked, Defendants

failed to pay Plaintiff REBECCA WOLCOTT and similarly situated persons at the

federal or state minimum wage rates.

      24.    During her employment, Plaintiff REBECCA WOLCOTT and

similarly situated persons were required to travel to several different patient homes

located throughout central Michigan within a single day.

      25.    Throughout the time that she worked for the Defendants, Plaintiff

REBECCA WOLCOTT and similarly situated persons were required to drive her

own vehicle to and from work assignments at clients’ homes.


                                         5
    Case 1:19-cv-00062-PJG ECF No. 1 filed 01/25/19 PageID.6 Page 6 of 16



      26.    Throughout the time that she worked for the Defendants, Plaintiff

REBECCA WOLCOTT and similarly situated persons were required to use their

own vehicles to drive clients to and from client appointments, meetings, errands, etc.

      27.    During her employment with the Defendants, Plaintiff REBECCA

WOLCOTT requested that she be reimbursed for gas and mileage for travel to and

from work assignments.

      28.    Despite her requests, the Defendants refused to reimburse Plaintiff

REBECCA WOLCOTT for gas or mileage to and from her work assignments.

      29.    Throughout the time of her employment, the Defendants maintained a

policy, which applied to all employees, of not paying employees’ gas or mileage for

travel to, from, and between work assignments.

      30.    As a result of Defendants’ policy, Plaintiff REBECCA WOLCOTT and

similarly situated persons incurred the costs of gas and mileage, which are a

necessary business expense of Defendants operations.

      31.    As a result of not reimbursing employees’ for gas and mileage,

Defendants failed to pay Plaintiff REBECCA WOLCOTT and similarly situated

persons at the federal or state minimum wage rates.

      32.    During her employment with the Defendants, Plaintiff REBECCA

WOLCOTT and similarly situated persons were required to buy supplies, including

non-latex gloves, to use during the course of her work day.


                                          6
     Case 1:19-cv-00062-PJG ECF No. 1 filed 01/25/19 PageID.7 Page 7 of 16



         33.   Defendants never reimbursed Plaintiff REBECCA WOLCOTT or

similarly situated persons for the cost of the supplies.

         34.    As a result of Defendants’ policy, Plaintiff REBECCA WOLCOTT

and similarly situated persons incurred the cost of supplies, which are a necessary

business expense of Defendants operations.

         35.   As a result of not reimbursing employees’ for necessary supplies,

Defendants failed to pay Plaintiff REBECCA WOLCOTT and similarly situated

persons at the federal or state minimum wage rates.

         36.   Under the Fair Labor Standards Act and the Michigan Workforce

Opportunity Wage Act, Defendants are required to pay Plaintiff REBECCA

WOLCOTT and similarly situated persons compensation not less than one and one-

half times the employee’s regular rate of pay for all hours worked in excess of forty

(40) hours during a single workweek.

         37.   Throughout the time that she worked for the Defendants, Plaintiff

REBECCA WOLCOTT and similarly situated persons would be required to work

more than forty (40) hours in a workweek and were not paid at the required overtime

rates.

         38.   Defendants had a policy and/or practice of not compensating

employees for their time spent travelling to and from work assignments.




                                           7
     Case 1:19-cv-00062-PJG ECF No. 1 filed 01/25/19 PageID.8 Page 8 of 16



      39.    When travel time is included within her workweek, Plaintiff

REBECCA WOLCOTT and similarly situated persons, regularly worked more than

40 hours during a workweek.

      40.    Despite her requests, the Defendants refused to pay the Plaintiff

REBECCA WOLCOTT for travel time and as a result, failed to pay Plaintiff and

similarly situated persons compensation not less than one and one-half times the

employee’s regular rate of pay for all hours worked in excess of forty (40) hours

during a single workweek.

      41.    In violation of the federal and Michigan law, Defendants failed to pay

Plaintiff REBECCA WOLCOTT and similarly situated individuals, for all hours

worked and at proper wage rates for overtime hours worked.

                     V. CLASS & COLLECTIVE ACTION

      42.    Plaintiff incorporates by reference paragraphs 1 through 40 as fully

stated herein,

      43.    Counts 1 & 2 are brought as a collective action under the Fair Labor

Standards Act, 29 U.S.C. 216(b).

      44.    A copy of Plaintiff REBECCA WOLCOTT’s consent to bring her

claim for unpaid overtime and travel wages under the Fair Labor Standards Act as a

representative action is attached hereto as Exhibit A.




                                          8
     Case 1:19-cv-00062-PJG ECF No. 1 filed 01/25/19 PageID.9 Page 9 of 16



      45.    The collective class consists of all persons who were, as alleged herein,

employees of the Defendants hired as home health aides and who were not properly

paid at required minimum wage and overtime rates.

      46.    Counts 3 & 4 are brought pursuant to Fed. R. Civ. P. 23(a) and 23(b)

because:

                 a. The class of plaintiffs is so numerous that joinder of all class
                    members is impracticable;

                 b. These are questions of law or fact common to the members of the
                    class that predominate over questions affecting only individual
                    members;

                 c. The claims or defenses of the representative party is typical of
                    the claims of the class;

                 d. The representative parties will fairly and adequately assert and
                    protect the interests of the class; and

                 e. The maintenance of the action as a class action will be superior
                    to other available methods of adjudication in promoting the
                    convenient administration of justice.

      47.    The class representative and the class members have been equally

affected by Defendants’ failure to pay minimum wages and overtime pay.

      48.    Furthermore, those class members still employed by Defendants may

be reluctant to raise individual claims for fear of retaliation.

      49.    The issues in this lawsuit present common questions of law and fact

that predominate over any variations, if any, which may exist between individuals

within the class.
                                            9
    Case 1:19-cv-00062-PJG ECF No. 1 filed 01/25/19 PageID.10 Page 10 of 16



       50.     The class representative, the class members, and Defendants have a

commonality of interest in the subject matter and remedy sought.

       51.     The class representative is able to fairly and adequately represent and

protect the interests of the class.

       52.     If individual actions were required to be brought by each injured or

affected member of the class, the result would be a multiplicity of actions creating a

hardship to class members, Defendants, and the resources of the Court.

       53.     A class action is an appropriate method for fair and efficient

adjudication of this lawsuit and distribution of the common fund to which the class

is entitled.

                         COUNT 1: VIOLATION OF THE
                         FAIR LABOR STANDARDS ACT
                               (Minimum Wage)

       54.     Plaintiff incorporates by reference paragraphs 1 through 52 as fully

stated herein.

       55.     At all times relevant to this action, Plaintiff REBECCA WOLCOTT

and similarly situated persons were Defendants’ employees within the meaning of

the Fair Labor Standards Act 29 U.S.C §201 et. seq.

       56.     At all times relevant to this action, Defendants were the employers of

Plaintiff REBECCA WOLCOTT and similarly situated persons within the meaning

of the Fair Labor Standards Act, 29 U.S.C §201 et. seq.


                                          10
    Case 1:19-cv-00062-PJG ECF No. 1 filed 01/25/19 PageID.11 Page 11 of 16



        57.   In violation of the Fair Labor Standards Act 29 U.S.C §201 et. seq.,

Defendants failed to pay Plaintiff REBECCA WOLCOTT and similarly situated

persons at the federal minimum wage rate.

        58.   Defendants engaged in a pattern or practice of failing and/or refusing

to compensate Plaintiff REBECCA WOLCOTT and similarly situated persons at

federal minimum wage rates

        59.   Defendants knowingly, intentionally, and willfully failed to pay

REBECCA WOLCOTT and similarly situated persons at the federal minimum wage

rate.

        60.   As a result of Defendants conduct Plaintiff REBECCA WOLCOTT and

similarly situated persons are entitled to an award of damages including but limited

to compensatory damages, liquidated damages, punitive damages, costs, attorneys

fees, prejudgment interest and other damages as followed by law and equity.

                        COUNT 2: VIOLATION OF THE
                        FAIR LABOR STANDARDS ACT
                                 (Overtime)

        61.   Plaintiff incorporates by reference paragraphs 1 through 59 above as

though fully stated herein.

        62.   At all times relevant to this action, Plaintiff REBECCA WOLCOTT

and similarly situated persons were Defendants’ employees within the meaning of

the Fair Labor Standards Act, 29 U.S.C. § 201 et. seq.


                                         11
   Case 1:19-cv-00062-PJG ECF No. 1 filed 01/25/19 PageID.12 Page 12 of 16



      63.   At all times relevant to this action, Defendants were the employer of

the Plaintiff REBECCA WOLCOTT and similarly situated persons within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 201 et. seq.

      64.   In violation of the Fair Labor Standards Act, 29 U.S.C. § 201 et. seq.,

Defendants failed to pay Plaintiff REBECCA WOLCOTT and similarly situated

persons at the federal overtime rate of one and one-half times their normal rate of

pay when working more than forty (40) hours during a week.

      65.   Defendants engaged in a pattern or practice of failing and/or refusing

to compensate Plaintiff REBECCA WOLCOTT and similarly situated persons at the

federal overtime rate of one and one-half times their normal rate of pay when

working more than forty (40) hours during a week.

      66.   Defendants knowingly, intentionally, and willfully failed to pay

Plaintiff REBECCA WOLCOTT and similarly situated persons at the federal

overtime rate of one and one-half times their normal rate of pay when working more

than forty (40) hours during a week.

      67.   As a result of Defendants’ conduct, Plaintiff and similarly situated

persons are entitled to an award of damages including but not limited to

compensatory damages, liquidated damages, punitive damages, costs, attorneys’

fees, prejudgment interest and other damages as allowed by law and equity.




                                        12
   Case 1:19-cv-00062-PJG ECF No. 1 filed 01/25/19 PageID.13 Page 13 of 16



             COUNT 3: VIOLATION OF THE MICHIGAN
             WORKFORCE OPPORTUNITY WAGE ACT
                          (Minimum Wage)

      68.    Plaintiff incorporates by reference paragraphs 1 through 66 above as

fully stated herein.

      69.    At all times relevant to this action, Plaintiff and similarly situated

persons were Defendants’ employees within the meaning of the Michigan

Workforce Opportunity Wage Act, Mich. Comp. Laws § 408.411 et seq.

      70.    At all times relevant to this action, Defendants were the employer of

the Plaintiff and similarly situated persons within the meaning of the Michigan

Workforce Opportunity Wage Act, Mich. Comp. Laws § 408.411 et seq.

      71.    In violation of the Michigan Workforce Opportunity Wage Act, Mich.

Comp. Laws § 408.411 et seq., Defendants failed to pay plaintiff REBECCA

WOLCOTT and similarly situated persons at the Michigan minimum wage rate for

all hours worked.

      72.      Defendants engaged in a pattern or practice of failing and/or refusing

to compensate Plaintiff REBECCA WOLCOTT and similarly situated persons at

Michigan minimum wage rates.

      73.    Defendants knowingly, intentionally, and willfully failed to pay

REBECCA WOLCOTT and similarly situated persons at Michigan’s minimum

wage rate.


                                         13
   Case 1:19-cv-00062-PJG ECF No. 1 filed 01/25/19 PageID.14 Page 14 of 16



       74.   As a result of Defendants’ conduct Plaintiff REBECCA WOLCOTT

and similarly situated persons are entitled to an award of damages including but

limited to compensatory damages, liquidated damages, punitive damages, costs,

attorneys’ fees, prejudgment interest and other damages as followed by law and

equity.

             VIII. COUNT 4: VIOLATION OF THE MICHIGAN
                WORKFORCE OPPORTUNITY WAGE ACT
                               (Overtime)

       75.   Plaintiff incorporates by reference paragraphs 1 through 73 above as

though fully stated herein.

       76.   At all times relevant to this action, Plaintiff REBECCA WOLCOTT

and similarly situated persons were Defendants’ employees within the meaning of

the Michigan Workforce Opportunity Wage Act, Mich. Comp. Laws § 408.411 et

seq.

       77.   At all times relevant to this action, Defendants were the employer of

the Plaintiff REBECCA WOLCOTT and similarly situated persons within the

meaning of the Michigan Workforce Opportunity Wage Act, Mich. Comp. Laws §

408.411 et seq.

       78.   In violation of the Michigan Workforce Opportunity Wage Act, Mich.

Comp. Laws § 408.411 et seq., Defendants failed to pay Plaintiff REBECCA

WOLCOTT and similarly situated persons at Michigan’s overtime rate of one and

                                        14
   Case 1:19-cv-00062-PJG ECF No. 1 filed 01/25/19 PageID.15 Page 15 of 16



one-half times their normal rate of pay when working more than forty (40) hours

during a week.

      79.    Defendants engaged in a pattern or practice of failing and/or refusing

to compensate Plaintiff REBECCA WOLCOTT and similarly situated persons at the

state’s overtime rate of one and one-half times their normal rate of pay when working

more than forty (40) hours during a week.

      80.    Defendants knowingly, intentionally, and willfully failed to pay

Plaintiff REBECCA WOLCOTT and similarly situated persons at the Michigan

overtime rate of one and one-half times their normal rate of pay when working more

than forty (40) hours during a week.

      81.    As a result of Defendants’ conduct, Plaintiff REBECCA WOLCOTT

and similarly situated persons are entitled to an award of damages including but not

limited to compensatory damages, liquidated damages, punitive damages, costs,

attorneys’ fees, prejudgment interest and other damages as allowed by law and

equity.

                             PRAYER FOR RELEIF

      WHEREFORE, Plaintiff REBECCA WOLCOTT and other persons similarly

situated, known and unknown, demands a jury trial and prays that this Honorable

Court enter Judgment against Defendants jointly and severally, in whatever amount

is fair, just and equitable for the injuries so wrongfully sustained by the Plaintiff


                                         15
   Case 1:19-cv-00062-PJG ECF No. 1 filed 01/25/19 PageID.16 Page 16 of 16



including but not limited to compensatory damages, liquidated damages, punitive

damages, exemplary damages, interest, costs, and attorney fees and other damages

allowed in law and equity.

                              Respectfully Submitted,

                              By: /s/ John C. Philo
                              John Philo
                              Tony Paris
                              MAURICE & JANE SUGAR LAW CENTER
                              FOR SOCIAL AND ECONOMIC JUSTICE
                              4605 Cass Avenue, Second Floor
                              Detroit, MI 48201
                              Attorneys for Plaintiff


Dated: January 25, 2019




                                      16
